internal_revenue_service appeals_office release number release date date date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax tax period s ended uil we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 a as an organization described in sec_501 of the code our adverse determination was made for the following reason s you had recurring nonmember income exceeding of gross revenue from oil gas lease royalties pipeline and investment_income please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service you are required to file federal_income_tax returns on form_1120 for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit wwww irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter ‘a sincerely yours acting appeals team manager enclosure publication and or department of the treasury internal_revenue_service cincinnati oh legend state b n date p date q date r year s year t year v year ww percentage x percentage y percentage z percentage dear date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a corporation in the state of b on p although you were formed in r you did not previously apply for exemption and you were subject_to auto revocation as of q for failure_to_file form_990 you submitted a request for reinstatement on n your articles of incorporation state that you were formed letter rev catalog number 47628k to promote interest in hunting trap shooting skeet shooting rifle shooting pistol shooting fishing bait casting boating and other lawful sports to aid in the protection of fish birds and game and to promote and provide social and athletic recreation for its members to give and promote entertainments lectures social affairs celebrations exhibitions games amusements of any and all descriptions for the general enjoyment and instruction of the members to provide shooting matches among its own members and members of other similarly constituted organizations for the benefit enjoyment instruction and well- being of its members to establish and own shooting galleries and the necessary equipment for them to purchase or lease and to maintain and operate buildings club houses or other structures as incidental to the above purposes and to sell lease mortgage or otherwise dispose_of the same you provide a meeting place and facilities for individuals with common interests in hunting fishing trap shooting boating and other lawful sports you also promote the protection of fish birds and other wild game and the accompanying grounds you provide instructional meetings and literature on hunting fishing and shooting your membership is open to any person having an interest in hunting fishing boating shooting and the preservation of the same there is only one class of membership and all members have voting privileges your bylaws state that the use of the club grounds and club house are for members and their immediate families only your revenue is from member dues tavern sales and royalties from oil_and_gas rights in s y of your total revenue was from an oil_and_gas lease in t x of your revenue was from royalties and pipeline revenue and in v z of your revenue was from royalties law sec_501 of the internal_revenue_code code provides for exemption from federal_income_tax for clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt under sec_501 an incidental sale of property will not deprive a club of its exemption revrul_66_149 1966_1_cb_146 provides that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code if it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments in this instance the club’s funds were invested primarily for the purpose of producing income through dividends interest or capital appreciation it is evident that such income is regularly derived from nonmember sources that the income is received in fulfillment of and pursuant to a profit_motive and that the income from investments is substantial in relation to total income revrul_69_220 1969_1_cb_154 held that a social_club that receives a substantial portion of its income from the rental of property and uses such income to defray operating_expenses and to improve and expand its facilities is not exempt under sec_501 of the code letter rev catalog number 47628k 87_f2d_5 held that where a club engages in income producing transactions which are not a part of the club purposes exemption will not be denied because of incidental trivial or non- recurrent activities such as sales of property no longer adapted to club purpose 75_fsupp_769 stated that a corporation that was organized for the purpose of promoting the game of mah jongg but income from memberships was insufficient to meet expenses and the corporation engaged in the commercial enterprise of selling to the public lists and tiles and the income therefrom enabled the corporation to meet its deficit carry on without an increase of dues or curtailment of operations and to accumulate a surplus which was donated to charity was not operated exclusively for social purposes or charitable purposes therefore the corporation was not exempt from federal_income_tax under sec_501 of the code or sec_501 of the code in united_states of america v fort worth club of fort worth texas 345_f2d_52 cir a social_club which derived over half of its receipts in amounts of hundreds of thousands of dollars from profitable outside business was not exempt from federal income taxes on ground that it was organized and operated exclusively for pleasure recreation and other non-profitable purposes the court declared that for a social_club to qualify for exemption under sec_501 of the code its outside profits must be strictly incidental to club activities not a result of an outside business and either negligible or non-recurring application of law you do not meet the qualifications for exemption under sec_501 of the code although you were initially formed for pleasure recreation and other non-profitable purposes substantially_all of your activities are not for such purposes you are engaged in leasing oil_and_gas rights and you receive royalties from this activity which does not fulfill a pleasure recreation or other non-profitable purpose you are like the organization in revrul_66_149 that did not qualify for exemption under sec_501 of the code you regularly derive income from nonmember sources specifically an oil_and_gas lease as well as royalties and pipeline revenue based on the financial data provided for s-v the income is regularly derived from these nonmember sources and the income from these sources is substantial in relation to your total income you are also similar to the organization in revrul_69_220 because you receive a substantial portion of your revenue from sources other than your members under sec_501 of the code transactions with outsiders should not be a regular source_of_income you are not similar to the organization in santee club v white your income from the oil_and_gas lease and royalties are not incidental or trivial in addition they are recurring for the past several years you have received a substantial amount of revenue from these sources per sec_1_501_c_7_-1 of the regulations you are engaging in business activities and you are not organized and operated exclusively for pleasure recreation and other non-profitable purposes you are similar to the organization in national mah jongg league v u s the majority of your revenue is from an oil_and_gas lease and from royalties therefrom your income from these sources exceeds the income from your members many times over the revenue from oil_and_gas lease and from royalties is recurring and more than incidental while you may have been organized for pleasure and recreation your revenue clearly shows that you are not operating for these purposes per united_states of america v fort worth club of fort worth texas your royalty income must be incidental to your club activities and either negligible or non-recurring instead your royalty income is both recurring and letter rev catalog number 47628k substantial for the years s-v over w of your revenue was received from nonmember sources on a recurring basis conclusion you do not meet the requirements for exemption under sec_501 of the code you receive the majority of your income from nonmember sources on a recurring basis by leasing oil_and_gas rights and receiving royalties you are engaging in a regular trade_or_business and derive a significant profit from the activity as a result you do not operate substantially for pleasure recreation or other non-profitable purposes if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status letter rev catalog number 47628k where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
